Citation Nr: 0606259	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a VA Form 9 received at the RO in December 2002, the 
appellant requested a Board hearing in Washington, D.C.  By 
letter dated in February 2003, the Board acknowledged the 
appellant's request and informed the appellant of the date of 
the scheduled hearing.  On that date, however, the appellant 
failed to appear.  In light of this fact and because the 
appellant did not file a timely motion for postponement of 
the hearing, the Board deems the appellant's December 2002 
request for Board hearing withdrawn.    

In February 2004, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. 


FINDING OF FACT

The United States Army Reserve Personnel Center and the 
National Personnel Records Center have certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.




CONCLUSION OF LAW

The criteria for eligibility for VA benefits have not been 
met.  38 U.S.C.A. 
§§ 101(2), 107(b), 1311, 1541 (West 2002); 38 C.F.R. §§ 
3.1(d), 3.3(b), 3.5, 3.6, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA strictly complied 
with such provisions by providing the appellant adequate 
notice and assistance with regard to her claim.  Even 
assuming otherwise, a remand for further notification and 
assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such assistance could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law, and not 
the underlying facts or development of the facts, are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The appellant in this case is the surviving spouse of an 
individual she claims had active service in the Philippine 
Commonwealth Army, including the recognized guerrillas, 
during World War II, service which allegedly entitles her to 
VA benefits based on the individual's death on May 19, 1990.  

The appellant filed a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child) based on her 
alleged status as the surviving spouse of a "veteran" in 
July 2002.  She also submitted written statements claiming 
that such veteran served in B Company, 2nd Regiment Division, 
during World War II, developed diseases associated with such 
service after his discharge therefrom, and became permanently 
and totally disabled and eventually died due to such 
diseases. 

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  See 38 U.S.C.A. 
§§ 1311, 1541 (West 2002); 38 C.F.R. §§ 3.3(b), 3.5 (2005).  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, the appropriate military authority must 
certify such service as qualifying.  38 C.F.R. 
§ 3.203 (2005).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (2005).  

In this case, in support of her claim, the appellant 
submitted an Affidavit for Philippine Army Personnel signed 
by her spouse in November 1945, and certifications from the 
Philippine Department of National Defense and Office of the 
Adjutant General, General Headquarters, Armed Forces of the 
Philippines, showing that her spouse had service in the 
Philippine Commonwealth Army during World War II.  Such 
evidence establishes recognition of the deceased spouse's 
service by the Philippine Government, but is insufficient to 
establish eligibility for VA benefits.  

Rather, given the nature of such evidence, independent 
verification of the deceased spouse's alleged service from 
his service department is needed.  In October 1990 and 
September 2004, the RO sought such verification.  However, in 
March 1991 and June 2005, the authorities contacted, 
including the United States Army Reserve Personnel Center and 
the National Personnel Records Center, certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such a matter is conclusive and 
binding upon VA.  "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

In this case, the appellant's deceased spouse's service 
department certified that the deceased spouse did not have 
the requisite service.  The Board thus concludes that the 
criteria for the appellant's eligibility for VA benefits, 
based on her status as a surviving spouse, have not been met.  
Should the appellant wish to dispute the findings of her 
deceased spouse's service department, she should contact that 
service department and endeavor to correct the information 
found in the pertinent military records.  Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  In the meantime, however, her 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Eligibility for VA benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


